DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed August 24, 2022 has been entered. Claims 2-6, 8-16, and 18-20 remain pending in the application. Claims 1, 7, and 17 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed February 24, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807).
Regarding claim 2, Kust discloses a connector assembly (connector pair 10) configured to connect a syringe to a catheter, the connector assembly comprising: 
an adapter (second connector 14) including: 
a first end (outlet end 40) having a tapered recess (outlet 46) to receive a syringe outlet from the syringe (Figure 5); 
a second end (inlet end 38) having a male connector (main portion 48); and
wherein the male connector is a first contoured profile configured for complementary secure fitting with corresponding contoured profiles (outlet end 20) of a female connector (first connector element 12; Figure 5). 
Kust fails to explicitly disclose the first end being a first inlet end, the second end being a second outlet end, the male connector including recessed channels and raised ribs disposed on a surface of the male connector, and wherein the male connector including the recessed channels and raised ribs is a first contoured profile configured for complementary secure fitting with corresponding contoured profiles of a female connector. 
Chamberlain teaches a connector assembly (Figure 1) comprising an adapter (first connector 1) including a first inlet end (at gripping region 4; “First connector 1 is coupled to a delivering conduit 33 to supply a medical liquid to a patient. Conduit 33 is secured at the first medical connector via projection 29 which receives one end of conduit 33 within the through-bore 6.” [Page 12, line 21-23]; Figures 2D and 4A, wherein the first connector is connected to a delivering conduit 33, so fluid flows from the delivering conduit and through the through-bore 6); a second outlet end (at projection 5) having a male connector (projection 5) including recessed channels (grooves 20) and raised ribs (closure elements 22) disclosed on a surface of the male connector (Figure 2C), wherein the male connector including the recessed channels and raised ribs is a first contoured profile (Figure 2C) configured for complementary secure fitting with corresponding contoured profiles (“Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]) of a female connector (second connector formed by a deformable insert 2 and a collar 3). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the adapter of Kust to include that the first end is a first inlet end and the second end is a second outlet end based on the teachings of Chamberlain to adapt the adapter to be directly coupled to a fluid delivery source such that fluid can flow from the first end to the second end and be delivered to a patient (Chamberlain [Page 12, line 20; Figures 3a-4c ]) wherein it is noted that the connector assembly of Kust would work equally as well if the direction of flow were reversed from the disclosed direction; and it would have been obvious to one having ordinary skill in the art to modify the male connector of the adapter of Kust to have recessed channels and raised ribs disposed on a surface of the male connector based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 3, modified Kust teaches the connector assembly of claim 2 comprising a one-way valve fitting (first connector element 12 having valve 26; “the valve 26 is a duck-billed check valve comprising a pair of flexible, lip-like valve elements 30” [0017]) having a valve fitting recess (outlet end 20), a recess wall (internal walls of outlet end 20) of the valve fitting recess having the corresponding contoured profile (Figures 3 and 5; “the inlet end 38 is formed as a tubular extension that includes a main portion 48 having an outside diameter sized to provide a fluid-tight frictional fit within the outlet end 20 of the upstream connector element 12” [0018]). 
Modified Kust fails to explicitly teach the recess wall of the valve fitting recess having raised ribs and recessed channels as the corresponding contoured profile. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) having an interior recess wall (internal walls 33) having raised ribs (projections 16) and recessed channels (space between projections 16; Figure 2A) as the corresponding contoured profile (Figure 2D) that corresponds with a first contoured profile of a male connector of an adapter (first connector 1; Figures 2D-3B; “Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the recess wall of the valve fitting of Kust to include raised ribs and recessed channels as the corresponding contoured profile based on the teachings of Chamberlain to prevent incorrect misconnection between the valve fitting and a first connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 4, modified Kust teaches the connector assembly of claim 3, wherein the one-way valve fitting is configured for fitting to an instillation port of a catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016] wherein the inlet end 18 is capable of attaching to a catheter, and neither the instillation port nor catheter are positively recited or claimed).

Regarding claim 6, Kust discloses a connector assembly (connector pair 10) configured for coupling a syringe with a catheter (Figure 5, wherein that neither the syringe nor catheter are positively recited or claimed), the connector assembly comprising: 
a valve fitting (first connector element 12) configured for coupling between the syringe and the catheter, the valve fitting includes: 
a valve (valve 26); 
and a recess (outlet end 20) in communication with the valve, an interior recess wall (interior wall of outlet end 20) of the recess including a first contoured fitting profile (Figure 3); 
and an adapter (second connector element 14) configured for coupling with the recess of the valve fitting and a syringe outlet of the syringe (Figure 5, wherein that neither the syringe outlet nor syringe are positively recited or claimed), the adapter includes: 
a first end (outlet end 40) having an adapter recess (outlet 46) configured to receive the syringe outlet (“The outlet end 40 of the body 37 is configured for attachment to a downstream conduit 47” [0018], wherein the syringe outlet is not positively recited or claimed ); and 
a second end (inlet end 38) having a male connector (main portion 48) with a second contoured fitting profile complementary to the first contoured fitting profile of the valve fitting (Figure 5), the second end and the male connector with the second contoured fitting profile configured to securely fit with the interior recess wall of the recess having the first contoured fitting profile  (“the inlet end 38 is formed as a tubular extension that includes a main portion 48 having an outside diameter sized to provide a fluid-tight frictional fit within the outlet end 20 of the upstream connector element 12” [0018]).
	Kust fails to explicitly teach the recess being an inlet recess; the interior recess wall of the inlet recess including a first contoured fitting profile having one or more ribs or channels; 
the first end being a first inlet end, the second end being a second outlet end; the second contoured fitting profile having one or more complementary ribs or channels relative to the one or more ribs or channels of the first contoured fitting profile. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including an inlet recess (internal chamber 15; “insert 2 comprises a through-bore 27 configured to house a delivering or receiving conduit.” [Page 11, line 13] wherein the insert 2 is connected to conduit 34 which can be a receiving conduit, so fluid flows from the first connector 1, through the internal chamber and out the through-bore 27), an interior recess wall (internal walls 33) of the inlet recess including a first contoured fitting profile having one or more ribs (projection 16) or channels (Figure 2A, spaced formed between projections 16), and an adapter (first connector 1) configured for coupling with the inlet recess of the connector (Figures 3A-4C), the adapter includes: a first inlet end (at gripping region 4; “First connector 1 is coupled to a delivering conduit 33 to supply a medical liquid to a patient. Conduit 33 is secured at the first medical connector via projection 29 which receives one end of conduit 33 within the through-bore 6.” [Page 12, line 21-23]; Figures 2D and 4A, wherein the first connector is connected to a delivering conduit 33, so fluid flows from the delivering conduit and through the through-bore 6); and a second outlet end (at projection 5) having a male connector (projection 5) with a second contoured fitting profile complementary to the first complementary fitting profile of the inlet recess, the second contoured fitting profile having one or more complementary ribs (closure elements 22) or channels (grooves 20) relative to the one or more ribs or channels of the first contoured fitting profile, the second outlet end and the male connector with the second contoured fitting profile configured to securely fit with the interior recess wall of the inlet recess having the first contoured fitting profile (Figures 2D-3B; “Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include that the complementary contoured fitting profiles including one or more ribs or channels based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]) and it would have been obvious to one having ordinary skill in the art to modify the connector assembly of Kust to include that the recess is an inlet recess, the first end is a first inlet end and the second end is a second outlet end based on the teachings of Chamberlain to adapt the adapter to be directly coupled to a fluid delivery source such that fluid can flow from the first end to the second end and be delivered to a patient through the valve fitting (Chamberlain [Page 12, line 20; Figures 3a-4c ]), wherein it is noted that the connector assembly of Kust would work equally as well if the direction of flow were reversed from the disclosed direction.

Regarding claim 8, modified Kust teaches the connector assembly of claim 6. 
Modified Kust fails to explicitly teach the first contoured fitting profile includes one or more of first ribs or channels, and the second contoured fitting profile includes one or more of second ribs or channels complementary to the first ribs or channels. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including an interior recess wall (internal walls 33) including a first contoured fitting profile including one or more of first ribs (projection 16) or channels (Figure 2A, spaced formed between projections 16), and an adapter (first connector 1) including a second contoured fitting profile including one or more of second ribs (closure elements 22) or channels (grooves 20) complementary to the first ribs or channels (Figures 2D-3B; “Referring to Figure 2c, the first connector 1 comprises a plurality of grooves 20 extending along the length of projection 5 and of a sufficient width and depth to receive respective projections 16 as connectors 1 and 3 are brought together. A locking extension 21 is formed at one end of each groove 20, also configured to receive the projection 16. Locking extension 21 extends approximately 90° from each groove 20 so as to allow collar 3 to be rotated axially relative to insert 2 and first connector 1.” [Page 11, lines 23-28]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting of Kust to include one or more first ribs or channels and to modify the adapter of Kust to include complementary second ribs or channels based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 9, modified Kust teaches the connector assembly of claim 8. 
Modified Kust fails to explicitly teach the one or more first ribs or channels of the first contoured fitting profile include: ribs arranged at opposing positions along the recess wall of the recess, and channels arranged at opposing positions along the recess wall of the recess; and the one or more second ribs or channels of the second contoured fitting profile include: ribs arranged at opposing positions along the second end, and channels arranged at opposing positions along the second end. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector formed by a deformable insert 2 and a collar 3) including a first contoured fitting profile including ribs (projections 16) arranged at opposing positions along the recess wall (Figure 2A) of the recess, and channels (Figure 2A, space formed between projections 16) arranged at opposing positions along the recess wall of the recess (Figure 2A); and the one or more second ribs or channels of the second contoured fitting profile include: ribs (closure elements 22) arranged at opposing positions along the second end (Figure 2C), and channels (grooves 20) arranged at opposing positions along the second end (Figure 2C). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include first and second complementary contoured fitting profiles including ribs and channels arranged at opposing positions based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 10, modified Kust teaches the connector assembly of claim 6. 
Modified Kust fails to explicitly teach wherein each of the first and second contoured fitting profiles are non-circular. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector 2,3) including a first contoured fitting profile that is non-circular (Figure 2A, non-circular due to projections 16) and an adapter (first connector 1) having a second contoured fitting profile that is non-circular (Figure 2C, due to closure elements 22 and grooves 20). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include contoured fitting profiles that are non-circular based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 11, modified Kust teaches the connector assembly of claim 6. 
Modified Kust fails to explicitly teach wherein the first and second contoured fitting profile are configured to permit secure fitting between the valve recess and recess wall of the valve fitting and the second end of the adapter only. 
Chamberlain teaches a connector assembly (Figure 1) comprising a connector (second connector 2,3) including a first contoured fitting profile (Figure 2A) and an adapter (first connector 1) having a second contoured fitting profile (Figure 2C), the first and second contoured fitting profile are configured to permit secure fitting between the connector and the second end of the adapter only (“The present connectors serve to prevent incorrect mis-connection as projections 16, radially spaced around internal walls 33 are configured to positionally correspond to the grooves 20 formed in projection 5. This arrangement provides a male and female key action whereby it is only possible to couple connectors having the correct number of matching projections 16 and grooves 20 in addition to the correct spacial distribution of these male and female key elements provided respectively on the second connector 2, 3 and first connector 1.” [Page 12, line 31 – Page 13, line 5]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the valve fitting and adapter of Kust to include contoured fitting profiles that are configured to permit secure fitting between the valve recess and recess wall of the valve fitting and the second end of the adapter only based on the teachings of Chamberlain to prevent incorrect misconnection between the adapter or valve fitting and a second connector to avoid inadvertently delivering the wrong type of medical fluid to the patient (Chamberlain [Page 12, line 31] and [Page 1, line 20]).

Regarding claim 12, modified Kust teaches the connector assembly of claim 6, wherein a recess wall (interior wall of outlet 46) of the adapter recess is tapered (Figure 5).

Regarding claim 15, modified Kust teaches the connector assembly of claim 6, wherein the valve (valve 26) includes a one way valve (“the valve 26 is a duck-billed check valve comprising a pair of flexible, lip-like valve elements 30” [0017]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807) as applied to claim 4 above, and further in view of Glickman (US 2010/0198139).
Regarding claim 5, modified Kust teaches the connector assembly of claim 4, comprising the catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016]). 
Modified Kust fails to explicitly teach the catheter includes a urinary catheter. 
Glickman teaches a connector assembly (Figure 2, especially the connector between syringe 210 and inlet port 209), wherein an end of the connector assembly is fit to an instillation port (inlet port 209) of a urinary catheter (catheter 200; [0016], [0019]).
At the time of the invention, it would have been obvious to one having ordinary skill in art to modify the connector assembly of Kust to include a urinary catheter based on the teachings of Glickman to allow for the infusion of a drug into the bladder of a patient (Glickman [0021]) in a manner that allows the catheter to be easily selectively attached to the drug source without any backflow (Kust [0021]) while also preventing misconnection errors between various ports on the urinary catheter (Glickman [0028]). 

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kust (US 2003/0070273) in view of Chamberlain (WO 2009/024807) as applied to claim 6 above, and further in view of Glickman (US 2010/0198139).
Regarding claims 13 and 14, modified Kust teaches the connector assembly of claim 6, comprising the catheter (Figure 5; “The inlet end 18 of the body 16 is configured for attachment to an upstream conduit 17” [0016]). 
Modified Kust fails to explicitly teach the connector assembly comprising the syringe as required by claim 13, and wherein the catheter includes a urinary catheter as required by claim 14. 
Glickman teaches a connector assembly (Figure 2, especially the connector between syringe 210 and inlet port 209) comprising a first end connected to a syringe (syringe 210) and a second end connected to a urinary catheter (catheter 200; [0016], [0019]). 
At the time of the invention, it would have been obvious to one having ordinary skill in art to modify the connector assembly of Kust to include a syringe and a urinary catheter based on the teachings of Glickman to allow for the infusion of a drug into the bladder of a patient (Glickman [0021]) in a manner that allows the catheter to be easily selectively attached to the drug source without any backflow (Kust [0021]) while also preventing misconnection errors between various ports on the urinary catheter (Glickman [0028]). 

Claims 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segal et al. (US 2004/0201216) in view of Kust (US 2003/0070273). 
Regarding claim 16, Segal discloses a method for administering a fluid to a body (“This present invention involves one or more, such as a family, of medical connectors with male and female halves which are shape- and/or size-indexed so that only complementary pairs of connectors may be coupled and then employed to deliver a fluid a patient along a selected fluid pathway.” [0022]) comprising: 
coupling an adapter recess (within outwardly extending portion 36) of an adapter (first male medical connector 1) with a syringe outlet of a syringe (“The assembled medical connector portions form a secure, fluid-tight medical connector 40 that couple together various fluid devices, such as catheters, needles, or syringes connected to the luer fittings 55 and 50, as illustrated in FIG. 2.” [0029]; Figure 8A-8D for example; “The teeth 550a, 550b screw into the threads 547 of the syringe 546 to couple the medical connector to the syringe 546.” [0045]); 
securely fitting the adapter (first connection portion 1) with a catheter (second female medical connector portion 3 with attached catheter; “Each medical connector portion 1, 3 has an end 55, 50 opposite the mating surface or ends 20, 30 that are adapted to mate to a fluid delivering device, such as catheters, needles, syringes or other medical devices” [0030]) including: 
receiving an outlet end having a male connector (protuberance 15) of the adapter within a recess (cavity 25) of the catheter having a recess wall (walls of cavity 25; Figures 1 and 5D); and 
engaging a first contoured fitting profile of the recess wall with a complementary second contoured fitting profile of the outlet end having the male connector of the adapter (Figure 5D; “FIG. 5D illustrates employing radial projections in an outer surface of the connector half, to effectuate radial pin indexing. In this configuration, radially spaced pins 160 are arranged circumferentially about the protuberance 15. These pins uniquely mate with complementary slots 165 arranged radially within the walls of the cavity 25 formed in the other connector half.” [0034]), wherein engaging includes: 
receiving one or more ribs of the outlet end having the male connector of the adapter (radially spaced pins 160) within one or more complementary channels of the recess wall of the recess (complementary slots 165); and 
receiving one or more ribs of the recess wall (formed between slots 165; Figure 5D) within one or more complementary channels of the outlet end having the male connector of the adapter (formed between pins 160; Figure 5D); and 
dispensing a liquid from the syringe through the adapter and catheter according to the engagement between the first and second contoured fitting profiles (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given.” [0044]; “the assembled medical connector, comprising the first medical connector 1' and the second medical connector 3' thus forms a continuous fluid path that sealingly connects the syringe 546 and a fluid receiving device (not shown) that is connected to the second medical connector 3'.” [0048], see also [0053]).
Segal fails to explicitly disclose the male connection at the outlet end of the adapter is a tapered male connector. 
Kust teaches a method for administering a fluid (“removably coupling a downstream conduit to an upstream IV segment that allows fluid communication between the upstream IV line segment and the downstream conduit while the upstream line segment and the downstream conduit are coupled together” [0003]) comprising: coupling an adapter recess (outlet 46) of an adapter (second connector element 14) with a fluid conduit (“The outlet end 40 of the body 37 is configured for attachment to a downstream conduit 47” [0018]); and securely fitting the adapter with a catheter (first connector element 12 and attached upstream conduit 17, “such as an IV line” [0016]) including: receiving an end (inlet end 38) having a tapered male connector (main portion 48, see Figure 5) of the adapter (second connector element 14) within a recess (outlet end 20) of the catheter having a recess wall (interior wall of outlet end 20); and engaging a first contoured fitting profile of the recess wall with a complementary second contoured fitting profile of the end having the tapered male connector of the adapter (Figure 5; “the inlet end 38 is formed as a tubular extension that includes a main portion 48 having an outside diameter sized to provide a fluid-tight frictional fit within the outlet end 20 of the upstream connector element 12.” [0018]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the male connector, having ribs and channels, of the outlet end of the adapter utilized in the method of Segal to be a tapered male connector based on the teachings of Kust to form a fluid-tight engagement between the male connector and the recess wall of the catheter (Kust [0018]). 

Regarding claim 18, modified Segal teaches the method of claim 16, wherein engaging the first contoured fitting profile with the complementary second contoured fitting profile includes receiving a non-circular second contoured fitting profile of the end of that adapter within a complementary non-circular first contoured fitting profile of the recess wall of the recess (Figure 5D; “FIG. 5D illustrates employing radial projections in an outer surface of the connector half, to effectuate radial pin indexing. In this configuration, radially spaced pins 160 are arranged circumferentially about the protuberance 15. These pins uniquely mate with complementary slots 165 arranged radially within the walls of the cavity 25 formed in the other connector half.” [0034]). 

Regarding claim 19, modified Segal teaches the method of claim 16 comprising a valve fitting (second female medical connector portion 3) associated with the catheter, and the valve fitting includes the recess (cavity 25) having the recess wall (walls of cavity 25) and a one-way valve (“either or both medical connector portions can be fitted with a valve which is disposed in a normally closed position but is opened by appropriate mating with a complementary connector. A spring loaded mechanism closes the valve whenever the connector parts are disconnected, preventing fluid leaks and contamination of the lumen.” [0049]), and dispensing the liquid from the syringe through the adapter to the catheter includes delivering the liquid through the one way valve (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given.” [0044]; [0049], wherein liquid passed through the first connector 1 to the catheter would pass through a valve present in the second connector 2).

Regarding claim 20, modified Segal teaches the method of claim 16 comprising preventing the secure fitting of a syringe outlet having a circular profile with the catheter (“a syringe prefilled with a medication that can only be given safely by a certain route could be fashioned with a half connector on its end. Only by mating with a catheter fitted with the appropriate complementary connector part (perhaps also permanently mounted) can the injection be given. Tubing sets designed for particular applications such as epidural anesthetic infusions can be fashioned with injection sites which only connect to other complementary connector parts. Thus, while allowing simple and needleless injection of additional medications, inadvertent injection of inappropriate medications would be significantly less likely, and hence prevented.” [0044]; “The foregoing medical connectors can be fashioned from hard plastic or other suitably minimally deformable material, so that incompatible connector halves cannot mate in a fluid-tight manner. Attempts to do so will cause the fluid path to leak, preventing inadvertent injection.” [0035]; Figure 5D, wherein slots 165 prevent mating with an outlet having a circular profile). 

Response to Arguments
Applicant’s arguments with respect to claims 2-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the argument that “the features 15, 25 (the protuberance and cavity) are…designed for incompatibility with tapered fittings” (Remarks, Page 9), the examiner respectfully disagrees. Segal discloses “the mateable complementary shaped surface features 15, 25 of the medical connectors are designed to be incompatible with conventional type fitting such as luer taper fittings” [0025] and that this incompatibility is due to the shapes and sizes of the surface features illustrated in Figures 5A-5D. As detailed above with respect to the rejection of claim 16, Segal discloses a male connector (protuberance 15) that is incompatible with a conventional type fitting due to radially spaced pins 160, but does not disclose that this male connector is tapered. Kust discloses an adapter (second connector element 14) having an end (inlet end 38) having a tapered male connector (main portion 48). One having ordinary skill in the art would have found it obvious to modify the male connector having ribs and channels of the adapter utilized in the method of Segal to be a tapered male connector based on the teachings of Kust to form a fluid-tight engagement between the male connector and the recess wall of the catheter (Kust [0018]). It is noted that the modification is not to substitute the protuberance of Segal with a standard male luer taper, but rather to modify the protuberance of Segal, which has radially spaced pins 160, to also be tapered in order to form a fluid-tight engagement. Additionally, Kust does not disclose that tapered male connection (main portion 48) is a “conventional type fitting” or “luer taper fitting”. Kust explicitly discloses that the connector element 14 is a “modified male Luer connector” [0022], and is therefore not a conventional type fitting. 
	Regarding the argument that Kust does not disclose “a first inlet end” and “a second outlet end” as required by claims 2 and 6, Kust is not relied upon the present rejection for these features and instead Chamberlain was relied upon for at least these specific features. As detailed above with respect to the rejections of claims 2 and 6, Kust discloses an adapter (14) having a first end (40) having a tapered recess (46) and a second end (38) having a male connector (48), but does not disclose that the first end is a first inlet end or that the second end is a second outlet end. Chamberlain teaches an adapter (1) including a first inlet end (at gripping region 4; [Page 12, line 21-23]; Figures 2D and 4A) and a second outlet end (at projection 5). It is maintained that one having ordinary skill in the art would have found it obvious to modify the adapter of Kust to include that the first end is a first inlet end and the second end is a second outlet end based on the teachings of Chamberlain to adapt the adapter to be directly coupled to a fluid delivery source such that fluid can flow from the first end to the second end and be delivered to a patient (Chamberlain [Page 12, line 20; Figures 3a-4c ]). It is also maintained that the connector assembly of Kust would function equally well if the direction of flow were reversed from the disclosed direction. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783